EXHIBIT 10.45

 

OLD LINE BANK

SALARY CONTINUATION PLAN AGREEMENT
(2014)

 

THIS AGREEMENT is made and entered into this 27th day of March, 2014, by and
between Old Line Bank, a banking corporation organized and existing under the
laws of the State of Maryland, hereinafter referred to as the “Plan Sponsor”,
and Mark Semanie, hereinafter referred to as the “Participant”.

 

WITNESSETH

 

WHEREAS, it is the consensus of the Board that the Participant’s services to the
Plan Sponsor in the past have been of exceptional merit and have constituted an
invaluable contribution to the general welfare of the Plan Sponsor bringing it
to its present status of operating efficiency, and its present position in its
field of activity; and,

 

WHEREAS, the experience of the Participant, the Participant’s knowledge of the
affairs of the Plan Sponsor, the Participant’s reputation and contacts in the
industry are so valuable that assurance of the Participant’s continued services
is essential for the future growth and profits of the Plan Sponsor and it is in
the best interests of the Plan Sponsor to arrange terms of continued employment
for the Participant so as to reasonably assure the Participant’s remaining in
the Plan Sponsor’s employment during the Participant’s lifetime or until the age
of retirement; and,

 

WHEREAS, it is the desire of the Plan Sponsor that the Participant’s services be
retained as herein provided; and,

 

WHEREAS, the Participant is willing to continue in the employ of the Plan
Sponsor provided the Plan Sponsor agrees to pay to the Participant and/or the
Participant’s beneficiaries certain benefits in accordance with the terms and
conditions hereinafter set forth; and,

 

WHEREAS, the Plan Sponsor intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute an unfunded
nonqualified deferred compensation plan for tax purposes and for purposes of
Title I of ERISA. This Plan is not intended to qualify for favorable tax
treatment pursuant to IRC Section 401(a) of the Code or any successor section or
statute. This Plan is intended to comply with IRC Section 409A as created under
The American Jobs Creation Act of 2004 (the “Jobs Act of 2004”). It is both
anticipated and expected that the terms and provisions of this Plan may need to
be amended in the future to assure continued compliance. The Plan Sponsor and
the Participant acknowledge that fact and agree to take any and all steps
necessary to operate the plan in “good faith” based on their current
understanding of the regulations;

 

NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, it is agreed as follows:

 

ARTICLE 1

DEFINITIONS

 

DEFINITION OF TERMS. Certain words and phrases are defined when first used in
later Articles of this Plan. Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply. For the purpose of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1

--------------------------------------------------------------------------------


 

1.1     “Accrued Benefit” shall mean, as of any date, the benefit accrued and
recorded on the books of the Plan Sponsor on behalf of the Participant with
respect to service beginning January 1, 2014, as shown on the attached Schedule
A.

 

1.2       “Applicable Guidance” shall mean, as the context requires, Code § 409A
and the Final Treasury Regulations issued thereunder, or other written Treasury
or IRS guidance regarding or affecting Code § 409A.

 

1.3     “Beneficiary”  shall mean the person or persons,  natural or otherwise,
designated in writing by a Participant in accordance with Article 5 before the
Participant’s death to receive Plan benefits in the event of the Participant’s
death.

 

1.4     “Board”  shall mean the board of director’s of the Plan Sponsor,  unless
specifically noted otherwise.

 

1.5       “Cause” shall mean any of the following acts or circumstances:
(i) willful destruction by the Participant of property of the Plan Sponsor
having a material value to the Plan Sponsor; (ii) fraud, embezzlement, theft, or
comparable dishonest activity committed by the Participant (excluding acts
involving a de minimis dollar value and not related to the Plan Sponsor);
(iii) the Participant’s conviction of or entering a plea of guilty or nolo
contendere to any crime constituting a felony or any misdemeanor involving
fraud, dishonesty, or moral turpitude (excluding acts involving a de minimis
dollar value and not related to the Plan Sponsor); (iv) the Participant’s
breach, neglect, refusal, or failure to materially discharge the Participant’s
duties (other than due to physical or mental illness) commensurate with the
Participant’s title and function or the Participant’s failure to comply with the
lawful directions of a senior managing officer of the Plan Sponsor in any such
case that is not cured within fifteen (15) days after the Participant has
received written notice thereof from such senior managing officer; or (v) any
willful misconduct by the Participant which may cause substantial economic or
reputation injury to the Plan Sponsor, including, but not limited to, sexual
harassment.

 

1.6     “Change in Control” shall mean the occurrence of a Change in Control
event, within the meaning of Treasury Regulations §1.409A-3(i)(5) and described
in any of subparagraph (a), (b), or (c), (collectively referred to as “Change in
Control Events”), or any combination of the Change in Control Events. To
constitute a Change in Control Event with respect to the Participant or
Beneficiary, the Change in Control Event must relate to: (i) the corporation for
whom the Participant is performing services at the time of the Change in Control
Event; (ii) the corporation that is liable for the payment of the deferred
compensation (or all corporations liable for the payment if more than one
corporation is liable); or (iii) a corporation that is a majority shareholder of
a corporation identified in clause (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in clause (i) or
(ii).

 

(a)        Change in Ownership.  A Change in Ownership occurs if a person, or a
group of persons acting together, acquires more than fifty percent (50%) of the
stock of the corporation, measured by voting power or value. Incremental
increases in ownership by a person or group that already owns fifty percent
(50%) of the corporation do not result in a Change of Ownership, as defined in
Treasury Regulations §1.409A-3(i)(5)(v).

 

(b)        Change in Effective Control. A Change in Effective Control occurs if,
over a twelve (12) month period: (i) a person or group acquires stock
representing thirty percent (30%) of the voting power of the corporation; or
(ii) a majority of the members of the board of directors of the ultimate parent
corporation is replaced by directors not endorsed by the persons who were
members of the board before the new directors’ appointment, as defined in
Treasury Regulations §1.409A-3(i)(5)(vi).

 

(c)        Change in Ownership of a Substantial Portion of Corporate Assets. A
Change in Control based on the sale of assets occurs if a person or group
acquires Forty percent (40%) or more of the gross fair market value of the
assets of a corporation over a

 

2

--------------------------------------------------------------------------------


 

twelve (12) month period. No change in control results pursuant to this
Article (c) if the assets are transferred to certain entities controlled
directly or indirectly by the shareholders of the transferring corporation,  as
defined in Treasury Regulations §1.409A-3(i)(5)(vii).

 

1.7     “Claimant” shall mean a person who believes that he or she is being
denied a benefit to which he or she is entitled hereunder.

 

1.8      “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.9     “Disability” shall mean a condition of the Participant whereby he or she
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Plan Sponsor. The
Administrator will determine whether the Participant has incurred a Disability
based on its own good faith determination and may require the Participant to
submit to reasonable physical and mental examinations for this purpose. The
Participant will also be deemed to have incurred a Disability if determined to
be totally disabled by the Social Security Administration, Railroad Retirement
Board, or in accordance with a disability insurance program, provided that the
definition of disability applied under such disability insurance program
complies with the requirements of Treasury Regulation §1.409A-3(i)(4) and
authoritative guidance.

 

1.10      “Effective Date” shall mean the later of (i) the date specified on the
first page of this Plan or (ii) the date the Plan is executed by the Plan
Sponsor.

 

1.11     “Eligible Employee” shall mean for any Plan Year (or applicable portion
of a Plan Year), an Employee who is determined by the Plan Sponsor, or its
designee, to be a Participant under the Plan. If the Plan Sponsor determines
that an Employee first becomes an Eligible Employee during a Plan Year, the Plan
Sponsor shall notify the individual in writing of its determination and of the
date during the Plan Year on which the individual shall first become a Plan
Participant.

 

1.12   “Employee” shall mean a person providing services to the Plan Sponsor in
the capacity of a common law Employee of the Plan Sponsor.

 

1.13    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.

 

1.14   “Normal Retirement Age” shall mean the date the Participant attains age
65.

 

1.15   “Normal Retirement Benefit” shall mean an annual benefit payment in the
amount of One hundred Fifty Four Thousand Four Hundred Thirty Five Dollars
($154,435), which shall be paid each year for a period of fifteen (15) years in
the form of equal monthly installments.  For purposes of this Section 1.15, the
“annual” period over which the Normal Retirement Benefit shall be paid is a
period of twelve (12) consecutive months that begins on the payment commencement
date determined in accordance with Article 3 (rather than a calendar or Taxable
Year of the Plan Sponsor).

 

1.16   “Participant” shall mean the Employee identified as the Participant on
the first page of the Agreement.

 

1.17    “Plan” shall mean this Old Line Bank Salary Continuation Plan Agreement,
all Election Forms, the Trust, (if any), and any other written documents
relevant to the Plan. For purposes of applying Code § 409A requirements, this
Plan is a non-account balance plan under Treasury Regulation
§1.409-1(c)(2)(i)(A).

 

3

--------------------------------------------------------------------------------


 

1.18   “Plan Administrator” or “Administrator” shall be a committee designated
by the Plan Sponsor. If a Participant is part of a group of persons designated
as a committee or Plan Administrator, then the Participant may not participate
in any activity or decision relating solely to the Participant’s individual
benefits under this Plan. Matters solely affecting the applicable Participant
will be resolved by the remaining committee members.

 

1. 19  “Plan Sponsor” shall mean the person or entity receiving the services of
the Participant, as identified on the first page of this Plan.

 

1.20    “Plan Year” shall mean, for the first Plan Year, the period beginning on
the Effective Date of the Plan and ending December 31 of such calendar year, and
thereafter, a twelve (12) month period beginning January 1 of each calendar year
and continuing through December 31 of such calendar year.

 

1.21   “Section 409A” shall mean Section 409A of the Code and other Applicable
Guidance issued under that Section.

 

1.22    “Separation from Service” shall mean the occurrence of a Participant’s
death, retirement, or “other termination of employment” (as defined in Treasury
Regulations §1.409A- 1(h)(1)(ii)) with the Plan Sponsor.  If the Plan Sponsor is
a member of a controlled group of corporations or a group of trades or business
under common control (as described in Code Section 414(b) or (c), but
substituting a 50% ownership level for the 80% level set forth in those Code
Sections), all members of the group shall be treated as a single employer for
purposes of whether there has occurred a Separation from Service. However, a
Separation from Service shall not occur if the Participant is on military leave,
sick leave, or other bona fide leave of absence if the period of such leave does
not exceed six months, or if longer, so long as the Participant retains a right
to reemployment with the Plan Sponsor under an applicable statute or by
contract.

 

In accordance with Section 409A, a Participant will have incurred a Separation
from Service where the Plan Sponsor and the Participant reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Participant would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
employer if the Participant has been providing services to the Plan Sponsor less
than 36 months).

 

1.23   “Schedule A” shall mean the schedule attached to this Agreement and made
a part hereof. Schedule A shall be updated upon a change in any of the benefits
under Article 3.

 

1.24    “Specified Employee”  shall mean that the Participant also satisfies the
definition of a “key employee” as such term is defined in Code §416(i) (without
regard to Section 416(i)(5)). However, the Participant is not a Specified
Employee unless any stock of the Plan Sponsor is publicly traded on an
established securities market or otherwise, as defined in Code §1.897-1(m). If
the Participant is a key employee at any time during the twelve (12) months
ending on the identification date (see below), the Participant is a Specified
Employee for the twelve (12) month period commencing on the first day of the
fourth month following the identification date. For purposes of this Article,
the identification date is December 31. The determination of the Participant as
a Specified Employee shall be made by the Administrator in accordance with IRC
Section 416(i), the “specified employee” requirements of Section 409A, and
Treasury Regulations.

 

1.25   “Taxable Year” shall mean the twelve (12) consecutive month period ending
each December 31.

 

4

--------------------------------------------------------------------------------


 

1.26    “Treasury Regulations” shall mean regulations promulgated by the
Internal Revenue Service for the U.S. Department of the Treasury, as they may be
amended from time to time.

 

1.27    “Trust” shall mean one or more trusts that may be established in
accordance with the terms of this Plan.

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1     Selection by Plan Sponsor. Participation in the Plan shall be limited to
a select group of management or highly compensated employees of the Plan
Sponsor, as determined by the Plan Sponsor in its sole and absolute discretion.
The initial group of Eligible Employees shall become Participants on the
Effective Date. Any Eligible Employee selected as a Plan Participant after the
Effective Date, shall become a Participant on a date determined by the Plan
Sponsor.

 

2.2       Re-Employment. If a Participant who incurs a Separation from Service
is subsequently re-employed, he or she may, at the sole and absolute discretion
of the Plan Administrator, become a Participant in accordance with the
provisions of the Plan.

 

2.3       Enrollment Requirements. As a condition of participation, each
selected Employee shall complete, execute, and return to the Plan Administrator
all form(s) required by the Plan Administrator and within the time specified by
the Plan Administrator. In addition, the Plan Administrator shall establish such
other enrollment requirements as it determines necessary or advisable.

 

2.4     Eligibility;  Commencement of Participation.  Provided that an Employee
selected to participate in the Plan has met all enrollment requirements set
forth in the Plan and required by the Plan Administrator, the Employee shall
commence participation in the Plan on the date the Plan is executed by the Plan
Sponsor.

 

2.5      Termination of Participation. If the Plan Administrator determines in
good faith that a Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as membership in such group is
determined in accordance with Section 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Plan Administrator shall cease further benefit accruals hereunder.

 

ARTICLE 3

BENEFITS

 

3.1      Normal Retirement Benefit. If the Participant remains in the service of
the Plan Sponsor until reaching the Participant’s Normal Retirement Age,  the
Participant shall be entitled to the Participant’s Normal Retirement Benefit. 
The Normal Retirement Benefit shall commence to be paid on the on the first day
of the second month following the date the Participant achieves Normal
Retirement Age.

 

3.2       Death Prior to Commencement of Benefit Payments. In the event the
Participant should die while actively employed by the Plan Sponsor at any time
after the date of this Plan but prior to the Participant’s Normal Retirement
Age, the Participant shall be entitled to the benefit amount shown on Schedule A
under the column labeled “Early Termination Annual Benefit”  for the Plan Year
in which the Participant’s death occurs, multiplied by fifteen (15) (the “Death
Benefit”).  The Death Benefit shall be paid in one hundred eighty (180) equal
monthly installments to the Participant’s Beneficiary, and shall commence to be
paid on the first day of the second month following the month in which the
Participant dies.

 

5

--------------------------------------------------------------------------------


 

3.3      Death Subsequent to Commencement of Benefit Payments. In the event the
Participant dies while receiving payments, but prior to receiving all the
payments due and owing hereunder, the unpaid balance of the payments shall
continue to be paid to the Participant’s Beneficiary at the same time and in the
same form as those payments would have made to the Participant had the
Participant survived.

 

3.4      Disability Benefit. In the event the Participant becomes Disabled prior
to the date the Participant dies or experiences a Separation from Service, and
prior to the date of a Change in Control, the Participant shall be entitled to
receive the benefit amount shown on Schedule A under the column labeled
“Disability Annual Benefit” for the Plan Year in which the Participant’s
Disability occurs, multiplied by fifteen (15) (the “Disability Benefit”). The
Disability Benefit shall be paid in one hundred eighty (180) equal monthly
installments, and shall commence to be paid on the first day of the second month
following the month in which the Participant achieves Normal Retirement Age or
dies (whichever occurs first).

 

3.5      Separation from Service Benefit. If the Participant experiences a
Separation from Service prior to Normal Retirement Age because the Participant’s
employment is terminated voluntarily or involuntarily for reasons other than
death, Disability, or as described in the second paragraph of Section 3.6, then
the Participant shall be entitled to the benefit amount shown on Schedule A
under the column labeled “Early Termination Annual Benefit” for the Plan Year in
which the Participant’s Separation from Service occurs, multiplied by fifteen
(15) (the “Early Termination Benefit”). The Early Termination Benefit shall be
paid in one hundred eighty (180) equal monthly installments, and shall commence
to be paid on the first day of the second month following the month in which the
Participant achieves Normal Retirement Age (or, if the Participant is determined
by the Plan Administrator to be a Specified Employee, the later of (i) the
second month following the month in which the Participant achieves Normal
Retirement Age or (ii) the first day of the seventh month following Separation
from Service) or dies (whichever occurs first).

 

3.6     Change in Control Benefit. Upon a Change in Control prior to the
Participant’s attainment of Normal Retirement Age, Separation from Service,
death or Disability, the Participant shall be entitled to the benefit amount
shown on Schedule A under the column labeled “Change in Control Annual Benefit”
for the Plan Year in which the Change in Control occurs, multiplied by fifteen
(15) (the “Change in Control Benefit”).  Subject to the paragraph below, the
Change in Control Benefit shall be paid in one hundred eighty (180) equal
monthly installments, and shall commence to be paid on the first day of the
second month following the Participant’s Separation from Service.
Notwithstanding the foregoing, in the event that the Participant is determined
by the Plan Administrator to be a Specified Employee, the first benefit payment
shall be paid on the first day of the seventh month following Separation from
Service.

 

Notwithstanding the preceding, if the Participant experiences a Separation from
Service within 24 months following the Change in Control, the following
provisions apply.  In lieu of receiving one hundred eighty (180) equal monthly
installments, the Participant may elect to receive the Participant’s Change in
Control Benefit in the form of (i) a lump sum, (ii) equal monthly installments
over two (2) years, or (iii) equal monthly installments over five (5) years, so
long as the election is made by the Participant and submitted to the Plan
Sponsor by the Effective Date or within thirty (30) days thereafter.  Any
payment made pursuant to this paragraph shall commence to be paid on the first
day of the second month following the Participant’s Separation from Service
(unless the Participant is determined by the Plan Administrator to be a
Specified Employee, in which case payments shall commence on the first day of
the seventh month following Separation from Service).

 

3.7     Termination for Cause.  Notwithstanding anything in this Plan to the
contrary, if the Plan Sponsor terminates the Participant’s employment for
“Cause”, then the Participant shall not be entitled to any benefits under the
terms of this Plan.

 

3.8      Prohibition on Acceleration of Payments. Notwithstanding anything in
this Plan to the contrary, neither the Plan Sponsor nor a Participant may
accelerate the time or schedule of any payment or amount scheduled to be paid
under this Plan, except that the Plan Sponsor, in its discretion, may accelerate
payments as permitted by Treasury Regulations

 

6

--------------------------------------------------------------------------------


 

§1.409A-3(j)(4). The Plan Sponsor shall deny any change made to an election if
the Plan Sponsor determines that the change violates the requirements of
Applicable Guidance.

 

3.9                                 Subsequent Changes in the Time or Form of
Payment. If permitted by the Plan Sponsor, a Participant may elect to change the
time or form of payments (collectively, “payment elections”), provided the
following conditions are met:

 

(i)         Such change will not take effect until at least twelve (12) months
after the date on which the new payment election is made and approved by the
Plan Administrator;

 

(ii)        If the change of payment election relates to a payment based on
Separation from Service, or if the payment is at a specified time or pursuant to
a fixed schedule, the change of payment election must result in payment being
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been paid (or in the case of installment payments, which
are treated as a single payment, five (5) years from the date the first amount
was scheduled to be paid);

 

(iii)      If the change of payment election relates to a payment at a specified
time or pursuant to a fixed schedule, the Participant or Plan Sponsor must make
the change of payment election not less than twelve (12) months before the date
the payment is scheduled to be paid (or in the case of installment payments,
which are treated as a single payment, twelve (12) months before the date the
first amount was scheduled to be paid).

 

3.10                     Delay in Payment by Plan Sponsor.

 

(a)           A payment may be delayed to a date after the designated payment
date under any of the circumstances described below, and the provision will not
fail to meet the requirements of establishing a permissible payment event. The
delay in the payment will not constitute a subsequent deferral election, so long
as the Plan Sponsor treats all payments to similarly situated Participants on a
reasonably consistent basis.

 

(i)        Payments subject to Section  162(m).  A payment may be delayed to the
extent that the Plan Sponsor reasonably anticipates that if the payment were
made as scheduled, the Plan Sponsor’s deduction with respect to such payment
would not be permitted due to the application of Code §162(m). If a payment is
delayed, such payment must be made either:

 

(1)  during the Participant’s first Taxable Year in which the Plan Sponsor
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Code §162(m) or,

 

(2)  during the period beginning with the date of the Participant’s Separation
from Service and ending on the later of the last day of the Taxable Year of the
Plan Sponsor in which the Participant separates from service or the 15th day of
the third month following the Participant’s Separation from Service. Where any
scheduled payment to a specific Participant in the Plan Sponsor’s Taxable Year
is delayed in accordance with this Article, the delay in payment will be treated
as a subsequent deferral election unless all scheduled payments to the
Participant that could be delayed in accordance with this Article are also
delayed. Where the payment is delayed to a date on or after the Participant’s
Separation from Service, the payment will be considered a payment upon a
Separation from Service for purposes of the rules under Treasury Regulations
§1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and, the 6 month delay rule will apply for Specified Employees.

 

7

--------------------------------------------------------------------------------


 

(ii)           Payments that would violate Federal securities laws or other
applicable law. A payment may be delayed where the Plan Sponsor reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law provided that the payment is made at the earliest date
at which the Plan Sponsor reasonably anticipates that the making of the payment
will not cause such violation. The making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Internal Revenue Code is not treated as a violation of
applicable law.

 

(iii)          Other events and conditions. The Plan Sponsor may delay a payment
upon such other events and conditions as the Commissioner of the IRS may
prescribe.

 

(iv)     Notwithstanding the above, a payment may be delayed in accordance with
Code section 409A where the payment would jeopardize the ability of the Plan
Sponsor to continue as a going concern.

 

(b)             Treatment of Payment as Made on Designated Payment Date. Each
payment under this Plan is deemed made on the required payment date even if the
payment is made after such date, provided the payment is made by the latest of:
(i) the end of the calendar year in which the payment is due; (ii) the 15th day
of the third calendar month following the payment due date; (iii) in case the
Plan Sponsor cannot calculate the payment amount on account of administrative
impracticality which is beyond the Participant’s control (or the control of the
Participant’s estate), in the first calendar year in which payment is
practicable; (iv)  in case the Plan Sponsor does not have sufficient funds to
make the payment without jeopardizing the Plan Sponsor’s solvency, in the first
calendar year in which the Plan Sponsor’s funds are sufficient to make the
payment.

 

3.11  Unsecured General Creditor Status of Participant:

 

(a)          Payment to the Participant or any Beneficiary hereunder shall be
made from assets which shall continue,  for all purposes,  to be part of the
general, unrestricted assets of the Plan Sponsor and no person shall have any
interest in any such asset by virtue of any provision of this Plan.  The Plan
Sponsor’s obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future. To the extent that any person acquires a right to receive
payments from the Plan Sponsor under the provisions hereof, such right shall be
no greater than the right of any unsecured general creditor of the Plan Sponsor
and no such person shall have or acquire any legal or equitable right, interest,
or claim in or to any property or assets of the Plan Sponsor.

 

(b)          In the event that the Plan Sponsor purchases an insurance policy or
policies insuring the life of a Participant or employee, to allow the Plan
Sponsor to recover or meet the cost of providing benefits, in whole or in part,
hereunder, no Participant or Beneficiary shall have any rights whatsoever in
said policy or the proceeds therefrom. The Plan Sponsor or the Trustee of the
Trust (if any) shall be the primary owner and beneficiary of any such insurance
policy or property and shall possess and may exercise all incidents of ownership
therein. No insurance policy with regard to any director, “highly compensated
employee”, or “highly compensated individual” as defined in IRS
Section 101(j) shall be acquired before satisfying the Section 101(j) “Notice
and Consent” requirements.

 

(c)          In the event that the Plan Sponsor purchases an insurance policy or
policies on the life of a Participant as provided for above, then all of such
policies shall be subject to the claims of the creditors of the Plan Sponsor.

 

(d)         If the Plan Sponsor chooses to obtain insurance on the life of a
Participant in connection with its obligations under this Plan,  the Participant
hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Plan Sponsor or the
insurance company

 

8

--------------------------------------------------------------------------------


 

designated by the Plan Sponsor.

 

3.12   Facility of Payment.  If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Plan Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains residence; or (ii) to the conservator or
administrator or, if none, to the person having custody of an incompetent payee.
Any such distribution shall fully discharge the Plan Sponsor and the Plan
Administrator from further liability on account thereof.

 

3.13   Excise Tax Limitation.  In the event that any payment or benefit (within
the meaning of Code §280G(b)(2) of the Code) to the Participant or for the
Participant’s benefit paid or payable or distributed or distributable
(including, but not limited to, the acceleration of the time for the vesting or
payment of such benefit or payment) pursuant to the terms of this Plan or
otherwise in connection with, or arising out of, the Participant’s employment
with the Plan Sponsor or any of its Affiliates or a Change in Control within the
meaning of Code §280G of the Code (a “Payment” or “Payments”), would be subject
to the excise tax imposed by Code §4999 of the Code (the “Excise Tax”), then the
Payments shall be increased in an amount necessary to provide for the payment of
the excise tax imposed by Code § 4999 (the “Section 4999 Limit”). Any payment
made to the Participant under this Section 3.13 shall be made no later than the
end of the calendar year following the calendar year in which the Participant
remits the related taxes.

 

ARTICLE 4

Taxes

 

4.1                               Vesting.

 

(a)        Normal Retirement Benefit.  Upon attainment of Normal Retirement Age,
the Participant shall be one hundred (100%) percent vested in the Normal
Retirement Benefit.

 

(b)       Death Benefit.  Upon death, the Participant shall be one hundred
(100%) percent vested in the Death Benefit (as defined in Section 3.2).

 

(c)        Disability Benefit.  Upon the Participant’s Disability, the
Participant shall be one hundred (100%) percent vested in the Disability Benefit
(as defined in Section 3.4).

 

(d)        Early Termination Benefit.  On each January 1 during which the Plan
is in effect and the Participant is employed by the Plan Sponsor, the
Participant shall be one hundred (100%) percent vested in the Early Termination
Benefit (as defined in Section 3.5).

 

(e)        Change in Control Benefit.  Upon a Change in Control, the Participant
shall be one hundred (100%) percent vested in the Change in Control Benefit (as
defined in Section 3.6).

 

4.2                              FICA, Withholding and Other Taxes:

 

(a)        When a Participant becomes vested in a benefit under the Plan, the
Plan Sponsor shall withhold from the Participant’s cash compensation in a manner
determined in the sole discretion of the Plan Sponsor, the Participant’s share
of FICA and other employment taxes on such vested benefit.

 

(b)        Distributions. The Plan Sponsor, or trustee of the Trust, shall
withhold from any payments made to a Participant or Beneficiary under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Plan Sponsor in a manner determined in the sole discretion of
the Plan Sponsor or the trustee of the Trust in compliance with applicable tax
withholding requirements.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 5

BENEFICIARY DESIGNATION

 

5.1                               Designation of Beneficiaries.

 

(a)       The Participant may designate any person or persons (who may be named
contingently or successively) to receive any benefits payable under the Plan
upon the Participant’s death, and the designation may be changed from time to
time by the Participant by filing a new designation.  Each designation will
revoke all prior designations by the Participant and shall be in the form
prescribed by the Administrator, and shall be effective only when filed in
writing with the Administrator during the Participant’s lifetime.

 

(b)       In the absence of a valid Beneficiary designation, or if, at the time
any benefit payment is due to a Beneficiary, there is no living Beneficiary
validly named by the Participant, the Plan Sponsor shall pay the benefit payment
to the Participant’s spouse, if then living, and if the spouse is not then
living to the Participant’s then living descendants, if any, per stirpes, and if
there are no living descendants, to the Participant’s estate. In determining the
existence or identity of anyone entitled to a benefit payment, the Plan Sponsor
may rely conclusively upon information supplied by the Participant’s personal
representative, executor, or administrator.

 

(c)       If a question arises as to the existence or identity of anyone
entitled to receive a death benefit payment under the Plan, or if a dispute
arises with respect to any death benefit payment under the Plan,  the Plan
Sponsor may distribute the payment to the Participant’s estate without liability
for any tax or other consequences, or may take any other action which the Plan
Sponsor deems to be appropriate.

 

5.2          Information to be Furnished by Participants and Beneficiaries;
Inability to Locate Participants or Beneficiaries.  Any communication,
statement, or notice addressed to the Participant or to a Beneficiary at his or
her last post office address as shown on the Plan Sponsor’s records shall be
binding on the Participant or Beneficiary for all purposes of this Plan. The
Plan Sponsor shall not be obligated to search for any Participant or Beneficiary
beyond the sending of a registered letter to the last known address.

 

ARTICLE 6

ADMINISTRATION

 

6.1               Administrator Duties. The Administrator shall be responsible
for the management,  operation,  and administration of the Plan.  The
Administrator shall act at meetings by affirmative vote of a majority of its
members. Any action permitted to be taken at a meeting may be taken without a
meeting if, prior to such action, a unanimous written consent to the action is
signed by all members and such written consent is filed with the minutes of the
proceedings of the Administrator, provided, however that no member may vote or
act upon any matter which relates solely to the Participant. The chair, or any
other member or members of the Administrator designated by the chair,  may
execute any certificate or other written direction on behalf of the
Administrator. When making a determination or calculation, the Administrator
shall be entitled to rely on information furnished by the Participant or the
Plan Sponsor. No provision of this Plan shall be construed as imposing on the
Administrator any fiduciary duty under ERISA or other law, or any duty similar
to any fiduciary duty under ERISA or other law.

 

6.2                          Administrator Authority.  The Administrator shall
enforce this Plan in accordance with its terms, shall be charged with the
general administration of this Plan, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:

 

(a)                                      To construe and interpret the terms and
provisions of this Plan;

 

10

--------------------------------------------------------------------------------


 

(b)       To compute and certify the amount and kind of benefits payable to the
Participant and their Beneficiaries; to determine the time and manner in which
such benefits are paid; and to determine the amount of any withholding taxes to
be deducted;

 

(c)       To maintain all records that may be necessary for the administration
of this Plan;

 

(d)       To provide for the disclosure of all information and the filing or
provision of all reports and statements to the Participant,  Beneficiaries, and
governmental agencies as shall be required by law;

 

(e)         To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof;

 

(f)      To administer this Plan’s claims procedures;

 

(g)      To approve election forms and procedures for use under this Plan; and

 

(h)       To appoint a plan record keeper or any other agent, and to delegate to
them such powers and duties in connection with the administration of this Plan
as the Administrator may from time to time prescribe.

 

6.3                                 Binding Effect of Decision. The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation, and application of this Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in this Plan.

 

6.4                                 Compensation,  Expenses,  and Indemnity. 
The Administrator shall serve without compensation for services rendered
hereunder. The Administrator is authorized at the expense of the Plan Sponsor to
employ such legal counsel and/or Plan record keeper as it may deem advisable to
assist in the performance of its duties hereunder. Expense and fees in
connection with the administration of this Plan shall be paid by the Plan
Sponsor.

 

6.5                                 Plan Sponsor Information.  To enable the
Administrator to perform its functions, the Plan Sponsor shall supply full and
timely information to the Administrator, on all matters relating to the
compensation of the Participant, the date and circumstances of the Disability,
death, or Separation from Service of the Participant, and such other pertinent
information as the Administrator may reasonably require.

 

6.6                                 Periodic Statements.    Under procedures
established by the Administrator, Participant shall be provided a statement on
an annual basis.

 

ARTICLE 7

CLAIMS PROCEDURE

 

7.1                                 Claims Procedures. This Section 7.1 is based
on final regulations issued by the Department of Labor and published in the
Federal Register on November 21, 2000 and codified at section 2560.503 1 of the
Department of Labor Regulations. If any provision of this Section 7.1 conflicts
with the requirements of those regulations, the requirements of those
regulations will prevail.

 

(a)       Initial Claim.  A Participant or Beneficiary who believes he or she is
entitled to any Benefit (a “Claimant”) under this Plan may file a claim with the
Administrator. The Administrator will review the claim itself or appoint another
individual or entity to review the claim.

 

(i)                                      Benefit Claims that do not Require a
Determination of Disability. If the claim is for a benefit other than a
disability benefit, the Claimant will be notified within ninety (90) days after
the claim is filed whether the claim is allowed or denied, unless the

 

11

--------------------------------------------------------------------------------


 

Claimant receives written notice from the Administrator or appointee of the
Administrator before the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty (180) days after the day
the claim is filed.

 

(ii)       Disability Benefit Claims.  In the case of a benefits claim that
requires a determination by the Plan Administrator of a Participant’s disability
status, the Plan Administrator will notify the Claimant of the Plan’s adverse
benefit determination within a reasonable period of time, but not later than
forty-five (45) days after receipt of the claim.  If, due to matters beyond the
control of the Plan, the Plan Administrator needs additional time to process a
claim, the Claimant will be notified, within forty-five (45) days after the Plan
Administrator receives the claim, of those circumstances and of when the Plan
Administrator expects to make its decision but not beyond seventy-five (75)
days.  If, prior to the end of the extension period, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to one hundred
five (105) days, provided that the Plan Administrator notifies the Claimant of
the circumstances requiring the extension and the date as of which the Plan
expects to render a decision.  The extension notice will specifically explain
the standards on which entitlement to a disability benefit is based, the
unresolved issues that prevent a decision on the claim and the additional
information needed from the Claimant to resolve those issues, and the Claimant
will be afforded at least forty-five (45) days within which to provide the
specified information.

 

(iii)           Manner and Content of Denial of Initial Claims.  If the Plan
Administrator denies a claim, it must provide to the Claimant, in writing or by
electronic communication:

 

(A)       The specific reasons for the denial;

 

(B)        A reference to the Plan provision or insurance contract provision
upon which the denial is based;

 

(C)      A description of any additional information or material that the
Claimant must provide in order to perfect the claim;

 

(D)      An explanation of why such additional material or information is
necessary;

 

(E)         Notice that the Claimant has a right to request a review of the
claim denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

(F)         A statement of the participant’s right to bring a civil action under
ERISA section 502(a) following a denial on review of the initial denial.

 

In addition, in the case of a denial of disability benefits on the basis of the
Plan Administrator’s independent determination of the Participant’s disability
status, the Plan Administrator will provide a copy of any rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination (or a statement that the same will be provided upon request by the
Claimant and without charge).

 

(b)                                Review Procedures.

 

(i)                                            Benefit Claims that do not
Require a Determination of Disability. Except for claims requiring an
independent determination of a Participant’s disability status, a request for
review of a denied claim must be made in writing to the Plan Administrator
within sixty (60) days after receiving notice of denial.  The decision upon
review will be made within sixty (60) days after the Plan Administrator’s
receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision will be rendered not
later than one hundred twenty (120) days after receipt of a request for review. 
A

 

12

--------------------------------------------------------------------------------


 

notice of such an extension must be provided to the Claimant within the initial
sixty (60) day period and must explain the special circumstances and provide an
expected date of decision.

 

The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator.  The reviewer will
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim regardless of whether the
information was submitted or considered in the initial benefit determination.

 

(ii)         Disability Benefit Claims.  In addition to having the right to
review documents and submit comments as described in (i) above, a Claimant whose
claim for disability benefits requires an independent determination by the Plan
Administrator of the Participant’s disability status has at least one hundred
eighty (180) days following receipt of a notification of an adverse benefit
determination within which to request a review of the initial determination. In
such cases, the review will meet the following requirements:

 

(A)       The Plan will provide a review that does not afford deference to the
initial adverse benefit determination and that is conducted by an appropriate
named fiduciary of the Plan who did not make the initial determination that is
the subject of the appeal, nor is a subordinate of the individual who made the
determination.

 

(B)       The appropriate named fiduciary of the Plan will consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment before making a decision on review of
any adverse initial determination based in whole or in part on a medical
judgment.  The professional engaged for purposes of a consultation in the
preceding sentence will not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.

 

(C)         The Plan will identify to the Claimant the medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
review, without regard to whether the advice was relied upon in making the
benefit review determination.

 

(D)       The decision on review will be made within forty-five (45) days after
the Plan Administrator’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than ninety (90) days after receipt of a
request for review.  A notice of such an extension must be provided to the
Claimant within the initial forty-five (45) day period and must explain the
special circumstances and provide an expected date of decision.

 

(iii)        Manner and Content of Notice of Decision on Review.  Upon
completion of its review of an adverse initial claim determination, the Plan
Administrator will give the Claimant, in writing or by electronic notification,
a notice containing:

 

(A)      its decision;

 

(B)      the specific reasons for the decision;

 

(C)       the relevant Plan provisions or insurance contract provisions on which
its decision is based;

 

(D)       a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefits;

 

(E)       a statement describing the Claimant’s right to bring an action for
judicial review under ERISA section 502(a); and

 

13

--------------------------------------------------------------------------------


 

(F)      if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

(c)        Calculation of Time Periods. For purposes of the time periods
specified in this Section, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim.  If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

 

(d)       Failure of Plan to Follow Procedures. If the Plan fails to follow the
claims procedures required by this Section 7.1, a Claimant shall be deemed to
have exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under ERISA section 502(a)  on the basis
that the Plan has failed to provide a reasonable claims procedure that would
yield a decision on the merits of the claim.

 

(e)        Failure of Claimant to Follow Procedures.  A Claimant’s compliance
with the foregoing provisions of this Section 7.1 is a mandatory prerequisite to
the Claimant’s right to commence any legal action with respect to any claim for
benefits under the Plan.

 

7.2                                 Arbitration of Claims.  All claims or
controversies arising out of or in connection with this Plan shall, subject to
the initial review provided for in the foregoing provisions of this Article, be
resolved through arbitration. Except as otherwise mutually agreed to by the
parties, any arbitration shall be administered under and by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the JAMS
procedures then in effect. The arbitration shall be held in the JAMS office
nearest to where the Claimant is or was last employed by the Plan Sponsor or at
a mutually agreeable location.

 

ARTICLE 8

AMENDMENT AND TERMINATION

 

8.1                                 Amendment. The Plan Sponsor reserves the
right to amend this Plan at any time to comply with Section 409A or for any
other purpose, provided that such amendment will not cause the Plan to violate
the provisions of Section 409A. Except to the extent necessary to bring this
Plan into compliance with Section 409A, no amendment or modification shall be
effective to decrease the value or vested percentage of a Participant’s Accrued
Benefit in existence at the time an amendment or modification is made to the
Plan.

 

8.2                                 Plan Termination.  The Plan Sponsor reserves
the right to terminate this Plan in accordance with one of the following,
subject to the restrictions imposed by Section 409A and authoritative guidance:

 

(a)       Corporate Dissolution or Bankruptcy. This Plan may be terminated
within twelve (12) months of a corporate dissolution taxed under Code § 331, or
with the approval of a Plan Sponsor bankruptcy court pursuant to 11  U.S.C. 
Section 503(b)(1)(A), and distributions may then be made to the Participant
provided that the amounts payable under this Plan are included in the
Participants’ gross income in the latest of:

 

(i)                                     The calendar year in which the Plan
termination occurs;

 

(ii)                                         The calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or

 

14

--------------------------------------------------------------------------------


 

(iii)    The first calendar year in which the payment is administratively
practicable.

 

(b)         Change in Control.  This Plan may be terminated within the thirty
(30) days preceding or the twelve (12) months following a Change in Control.
This Plan will then be treated as terminated only if all substantially similar
arrangements sponsored by the Plan Sponsor are terminated so that all
participants in all similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the date of termination of the arrangements.

 

(c)                                  Discretionary Termination. The Plan Sponsor
may also terminate this Plan and make distributions provided that:

 

(i)        All plans sponsored by the Plan Sponsor that would be aggregated with
any terminated arrangements under Treasury Regulations §1.409A-1(c) are
terminated;

 

(ii)       No payments, other than payments that would be payable under the
terms of this plan if the termination had not occurred, are made within twelve
(12) months of this plan termination;

 

(iii)      All payments are made within twenty-four (24) months of this plan
termination; and

 

(iv)     Neither the Plan Sponsor nor any of its affiliates adopts a new plan
that would be aggregated with any terminated plan if the same Participant
participated in both arrangements at any time within three (3) years following
the date of termination of this Plan.

 

(v)         The termination does not occur proximate to a downturn in the
financial health of the Plan Sponsor.

 

ARTICLE 9

THE TRUST

 

9.1                                 Establishment of Trust.  The Plan Sponsor
may establish a grantor trust (the “Trust”), of which the Plan Sponsor is the
grantor, within the meaning of subpart E, part I, subchapter J, subtitle A of
the Code, to pay benefits under this Plan. If the Plan Sponsor establishes a
Trust, all benefits payable under this Plan to a Participant shall be paid
directly by the Plan Sponsor from the Trust. To the extent such benefits are not
paid from the Trust, the benefits shall be paid from the general assets of the
Plan Sponsor. The Trust, (if any), shall be a grantor trust which conforms to
the terms of the model trust as described in IRS Revenue Procedure 92-64, I.R.B.
1992-33, as same may be amended or modified from time to time. If the Plan
Sponsor establishes a Trust, the assets of the Trust will be subject to the
claims of the Plan Sponsor’s creditors in the event of its insolvency. Except as
may otherwise be provided under the Trust, the Plan Sponsor shall not be
obligated to set aside, earmark, or escrow any funds or other assets to satisfy
its obligations under this Plan, and the Participant and/or her designated
Beneficiaries shall not have any property interest in any specific assets of the
Plan Sponsor other than the unsecured right to receive payments from the Plan
Sponsor, as provided in this Plan.

 

9.2                                         Interrelationship of the Plan and
the Trust.  The provisions of this Plan shall govern the rights of a Participant
to receive distributions pursuant to this Plan. The provisions of the Trust (if
established) shall govern the rights of the Participant and the creditors of the
Plan Sponsor to the assets transferred to the Trust. The Plan Sponsor and each
Participant shall at all times remain liable to carry out its obligations under
this Plan. The Plan Sponsor’s obligations under this Plan may be satisfied with
Trust assets distributed pursuant to the terms of the Trust.

 

15

--------------------------------------------------------------------------------


 

9.3                                 Contribution to the Trust.  Amounts may be
contributed by the Plan Sponsor to the Trust at the sole discretion of the Plan
Sponsor.

 

ARTICLE 10

MISCELLANEOUS

 

10.1                          Validity.  In case any provision of this Plan
shall be illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts hereof, but this Plan shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein;
except to the extent that Section 409A requires that this Section 10.1 be
disregarded because it purports to nullify Plan terms that are not in compliance
with Section 409A.

 

10.2                          Nonassignability. Neither any Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage, or otherwise encumber, transfer, hypothecate, alienate, or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part hereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment,  be subject to seizure,  attachment, garnishment
(except to the extent the Plan Sponsor may be required to garnish amounts from
payments due under this Plan pursuant to applicable law), or sequestration for
the payment of any debts, judgments, alimony, or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency, or be
transferable to a spouse as a result of a property settlement or otherwise. If
any Participant, Beneficiary, or successor in interest is adjudicated bankrupt
or purports to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber transfer, hypothecate, alienate, or convey in advance of
actual receipt, the amount, if any, payable hereunder, or any part thereof, the
Plan Administrator, in its discretion, may cancel such distribution or payment
(or any part thereof) to or for the benefit of such Participant, Beneficiary, or
successor in interest in such manner as the Plan Administrator shall direct.

 

10.3                          Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between the Plan Sponsor and the Participant. Nothing in this Plan
shall be deemed to give a Participant the right to be retained in the service of
the Plan Sponsor as an employee or otherwise or to interfere with the right of
the Plan Sponsor to discipline or discharge the Participant at any time.

 

10.4                          Unclaimed Benefits. In the case that the Plan
Administrator is unable to locate the Participant or Beneficiary to whom a
benefit is payable, such Plan benefit shall be forfeited to the Plan Sponsor
upon the Plan Administrator’s determination. Notwithstanding the foregoing,
payment may be made to a Participant, and that payment will be treated as made
upon the date specified under the Plan, if the Participant provides notice to
the Plan Sponsor within ninety (90) days of the latest date upon which the
payment could have been timely made in accordance with the terms of the Plan and
Section 409A, and if not paid, if the Participant takes further enforcement
measures within one-hundred eighty (180) days after such latest date.

 

10.5                          Governing Law. Subject to ERISA, the provisions of
this Plan shall be construed and interpreted according to the internal laws of
the State of Maryland without regard to its conflicts of laws principles.

 

10.6                           Notice.  Any notice, consent or demand required
or permitted to be given under the provisions of this Plan shall be in writing
and shall be signed by the party giving or making the same. If such notice,
consent, or demand is mailed, it shall be sent by United States certified mail,
postage prepaid, addressed to the addressee’s last known address as shown on the
records of the Plan Sponsor. The date of such mailing shall be deemed the date
of notice consent or demand. Any person may change the address to which notice
is to be sent by giving notice of the change of address in the manner aforesaid.

 

16

--------------------------------------------------------------------------------


 

10.7                          Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under this Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Plan Sponsor. This Plan shall supplement
and shall not supersede, modify, or amend any other such plan or program except
as may otherwise be expressly provided herein.

 

10.8                          Compliance.  A Participant shall have no right to
receive payment with respect to the Participant’s Accrued Benefit until all
legal and contractual obligations of the Plan Sponsor relating to establishment
of the Plan and the making of such payments shall have been complied with in
full.

 

10.9                          Compliance with Section 409A and Authoritative
Guidance. Notwithstanding anything in this Plan to the contrary, all provisions
of this Plan, including but not limited to the definitions of terms, elections
to defer, and distributions, shall be made in accordance with and shall comply
with Section 409A and any authoritative guidance.  The Plan Sponsor will amend
the terms of this Plan retroactively, if necessary, to the extent required to
comply with Section 409A and any authoritative guidance.  No election made by a
Participant hereunder, and no change made by a Participant to a previous
election, shall be accepted by the Plan Sponsor if the Plan Sponsor determines
that acceptance of such election or change could violate any of the requirements
of Section 409A or the authoritative guidance.  This Plan and any accompanying
forms shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A and the authoritative guidance, including,
without limitation, any such Treasury Regulations or other guidance that may be
issued after the date hereof.

 

10.10                   Aggregation of Plans.  If the Plan Sponsor offers
non-account balance deferred compensation plans in addition to the Plan, those
plans, together with the Plan, shall be treated as a single plan to the extent
required under Section 409A.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Plan Sponsor and Participant have signed this Plan
document as of the date indicated below.

 

 

WITNESS:

FOR THE PLAN SPONSOR:

 

 

 

 

(signature)

 

(signature)

 

 

 

 

(print name)

 

(print name)

 

 

 

 

 

 

(date)

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

(signature)

 

 

 

 

 

 

(print name)

 

 

 

 

 

 

(date)

 

 

18

--------------------------------------------------------------------------------


 

Schedule A
Mark A. Semanie

 

Assumed
Separation
Date

 

Age

 

Early
Termination
Annual
Benefit(1)

 

Disability
Annual
Benefit(1)

 

Change in Control
Annual Benefit(2)

 

1/1/2014

 

50

 

0

 

0

 

77,055

 

1/1/2015

 

51

 

10,838

 

10,838

 

80,907

 

1/1/2016

 

52

 

21,675

 

21,675

 

84,953

 

1/1/2017

 

53

 

32,513

 

32,513

 

89,200

 

1/1/2018

 

54

 

43,350

 

43,350

 

93,660

 

1/1/2019

 

55

 

54,188

 

54,188

 

98,343

 

1/1/2020

 

56

 

65,025

 

65,025

 

103,260

 

1/1/2021

 

57

 

75,863

 

75,863

 

108,424

 

1/1/2022

 

58

 

86,700

 

86,700

 

113,845

 

1/1/2023

 

59

 

97,538

 

97,538

 

119,537

 

1/1/2024

 

60

 

108,375

 

108,375

 

125,514

 

1/1/2025

 

61

 

119,213

 

119,213

 

131,789

 

1/1/2026

 

62

 

130,050

 

130,050

 

138,379

 

1/1/2027

 

63

 

140,888

 

140,888

 

145,298

 

1/1/2028

 

64

 

151,726

 

151,726

 

152,563

 

4/22/2028 (3)

 

65

 

154,435

 

154,435

 

154,435

 

 

--------------------------------------------------------------------------------

(1) As described in the Plan, the Participant’s Early Termination Benefit or
Disability Benefit under the plan shall be the Annual Benefit amount determined
for the year in which termination or disability occurs, as applicable,
multiplied by fifteen(15).

 

(2) As described in the Plan, the Participant’s Change in Control Benefit shall
be the Change in Control Annual Benefit amount determined for the year in which
the Change in Control occurs, multiplied by fifteen (15).

 

(3) This is the date the Participant reaches Normal Retirement Age and becomes
vested in the Normal Retirement Benefit.

 

--------------------------------------------------------------------------------


 

OLD LINE BANK

Salary Continuation Agreement (2014)

BENEFICIARY DESIGNATION FORM

 

o New Designation

 

o Change in Designation

 

I                                                     , designate the following
as Beneficiary under this Agreement:

 

Primary:              
                                                                                                
                         % Name of Beneficiary

 

                                                                        % Name
of Beneficiary

 

Contingent:                                                                   
                     % Name of Beneficiary

 

                                                                        % Name
of Beneficiary

 

Notes:

                                                                                    
Please PRINT CLEARLY the names of the beneficiaries.

To name a Trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

To name your Estate as Beneficiary, please write “Estate of <your name>”.

Be aware that none of the contingent beneficiaries will receive anything unless

ALL of the primary beneficiaries predecease you.

 

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.  I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 

Name:

 

 

 

 

 

 

Signature:

 

 

Date:

 

 

Received by the Plan Administrator this                   day of
                                ,                               .

 

By:

 

 

 

 

 

Title:

 

 

 

20

--------------------------------------------------------------------------------